DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbering
Please note that any mention of claim line numbering in this office action refers to the claim line numbering as it appears in the official claim listing in the image file wrapper (IFW), not to that of any claim as it may be reproduced below.

Claim Objections
Claims 1, 16, 17, and 18 are objected to because of the following informalities:  on line 16 of claim 1, “locatiion” is an incorrect spelling; on line 5 of claim 16, “andnd/or” is an incorrect spelling; on line 18 of claim 17, “locatiion” is an incorrect spelling; and, on line 17 of claim 18, “locatiion” is an incorrect spelling.  Appropriate correction is required.

Objection to the Drawings
The text of 37 CFR 1.84(o) is as follows:
“(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.”  (Bold added).
The drawings are objected to under 37 CFR 1.84(o) because certain drawing elements lack “suitable descriptive legends” that are “necessary for understanding of the drawing,” which “suitable descriptive legends” are hereby “required by the examiner” for the listed drawing elements: in Figure 1, elements 126, 127a, 127b, 128, 129, 148, and 149; in Figure 2a, elements 4a, 4b, 4c, and 4; and, in Figure 4, elements 220, 15a’ (both), 15b’ (both), 15c’ (both), 231a, 248, and 249.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 18, at lines 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 14 recites the limitation "the ascertained location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the ascertained classification" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the ascertained location" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the ascertained classification" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Overall, independent claim 18 is indefinite and unclear due to the use of the phrase, “A computer and/or control unit and/or device” line 1 of the claim, which phrase has too many combinations to be clear and definite as to what is being claimed: for example, “computer” alone; “control unit” alone; “device” alone; “computer” and “control unit”; etc..  Further, each of these listed terms is indefinite unclear in context in that each is identified in the specification as being “designed” in an “arbitrary manner,” and without clearly and definitely stating what each is, so as to inform one of ordinary skill-in-the-art what each of these terms means in claim 18.  Please see page 12 of the specification at lines 18-26.
Claim limitation “control unit” in claim 18 at lines 1 and 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bharadwaj, Jr. et al (US 2019/0391251 A1), hereinafter Bharadwaj, Jr. et al (‘251).
The text of independent claim 8 is as follows:
“8. A method for locating and/or classifying at least one object in an area that is monitored by at least one radar sensor, the radar sensor including at least one transmitter and at least one receiver for radar waves, the method comprising the following steps:  99077676.121converting a signal recorded by the receiver at various points in time in each case into a two- or multidimensional frequency representation; supplying at least a portion of each of the two- or multidimensional frequency representations as an input to an artificial neural network (ANN) which includes a sequence of layers with neurons; and taking a location of the object and/or a classification of the object from the ANN as an output.”

As for the first method step of independent claim 8 on lines 6-8 of “converting a signal recorded by the receiver at various points in time in each case into a two- or multidimensional frequency representation,” it is met in Bharadwaj, Jr. et al (‘251) by the taking of the signal from the “ADC/FILTER” in Figure 10 as it is “recorded” (i.e., held in memory) and performing a Fast Fourier Transform of the signal in the “FFT ENGINE” in Figure 10.
As for the second method step of independent claim 8 on lines 9-12 of “supplying at least a portion of each of the two- or multidimensional frequency representations as an input to an artificial neural network (ANN) which includes a sequence of layers with neurons,” it is met in Bharadwaj, Jr. et al (‘251) by the output of the “FFT ENGINE” in Figure 10 being fed into the “NEURAL NETWORK CLASSIFIER.”
Now, looking to the third method step of independent claim 8 on lines 13-14 of “taking a location of the object and/or a classification of the object from the ANN as an output,” it is met in Bharadwaj, Jr. et al (‘251) by the “OBJECT DETECTION AND 
In that each and every claimed feature in independent claim 8 is plainly disclosed in Bharadwaj, Jr. et al (‘251), independent claim 8 is anticipated by Bharadwaj, Jr. et al (‘251).
With respect to the further limitations of dependent claim 10, these are met by the outputs 233A through 233N in Figure 10 of Bharadwaj, Jr. et al (‘251) being fed “jointly” as a combined signal into the “FFT ENGINE” from which the output is fed into the “NEURAL NETWORK CLASSIFIER.”  Please, also, see on page 6 of Bharadwaj, Jr. et al (‘251) in the left column, at lines 17-19, that object parameters are determined by the neural network, “based on at least some of the stored FFT outputs samples,” which would be the claimed “multiple portions.”

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj, Jr. et al (‘251).

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics, with several years of practical experience in the design and/or testing of radar systems.
The further limitations of dependent claim 9 are not disclosed in Bharadwaj, Jr. et al (‘251), in that Bharadwaj, Jr. et al (‘251) discloses using a neural network generally.  However, in that there are different types of neural networks, from the general disclosure in Bharadwaj, Jr. et al (‘251) of the use of a neural network, it would have been obvious to one of ordinary skill-in-the-art that any suitable type of neural network could be used in Bharadwaj, Jr. et al (‘251), including the claimed “recurrent ANN.”  Further, in that neural networks generally work by the interaction of layers of neurons, it would have further been obvious to one of ordinary skill-in-the-art that “an output of at least one neuron is supplied as an input to at least one neuron of the same layer, or to at least one neuron of a preceding layer in the sequence” is merely one possible relationship among neurons that could exist in the neural network in Bharadwaj, Jr. et al (‘251) as modified above in this section.


Potentially-Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Allowable Claims
Claims 1-7, 13, 16, and 17 are allowable over the prior art of record.
The text of independent claim 1 is as follows:
“1. A method for locating and/or classifying at least one object in an area that is monitored by at least one radar sensor, the radar sensor including at least one transmitter and at least one receiver for radar waves, the method comprising the supplying at least a portion of the two- or multidimensional frequency representation as an input to an artificial neural network (ANN) which includes a sequence of layers with neurons, at least one of the layers of the ANN being additionally supplied with a piece of dimensioning information which characterizes a size and/or absolute position of objects detected in the portion of the two- or multidimensional frequency representation; and taking a locatiion of the object and/or a classification of the object from the ANN as an output.”  (Bold added).
As for independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-7, 13, and 16 depend from allowable, independent claim 1, each of dependent claims 2-7, 13, and 16 are allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 17 is as follows:
“17. A non-transitory machine-readable data medium on which is stored a computer program for locating and/or classifying at least one object in an area that is monitored by at least one radar sensor, the radar sensor including at least one transmitter and at least one receiver for radar waves, the computer program, when executed by a computer, causing the computer to perform the following steps: converting a signal recorded by the receiver into a two- or multidimensional frequency representation; supplying at least a portion of the two- or 99077676.123multidimensional frequency representation as an input to an artificial neural network (ANN) which includes a sequence of layers with neurons, at least one of the layers of the ANN being additionally supplied with a piece of dimensioning information which characterizes a size and/or absolute position of objects detected in the portion of the two- or multidimensional frequency representation; and taking a locatiion of the object and/or a classification of the object from the ANN as an output.”  (Bold added).
With reference to independent claim 17, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roth et al (‘354) is of general interest for showing the classifying of a radar target using spectral analysis and an artificial neural network, noting, for example, column 12, lines 20-26.
Webb (‘539) is of general interest for showing the use of a neural network in determining position coordinates from radar data, for example, please see column 5, lines 32-44.
Each of Farmer et al (‘236) and Kamo et al (‘227) is of general interest for showing the use of a neural network with a radar for signal processing.

Dwelly et al (‘229) is of general interest for showing a neural network being used with a radar to identify persons.
Roger et al (‘311) is of general interest for showing the use of a Fourier transform with a neural network, for example, see Figure 11.
Morrison et al (‘339) is of general interest for showing the use of a Fourier transform with a neural network in a radar system.
Each of Bryant et al (‘589); Orling (‘587); and, Schmidt (‘726) for showing the use of buffering with a Fourier transform circuit.
Pearlstein et al (‘382) is of general interest for showing a multiple-dimensional Fourier transform.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648